Citation Nr: 0501304	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-22 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
neuropsychiatric disorder, including schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel



INTRODUCTION

The veteran served on active duty from September 10, 1950 to 
December 20, 1950.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO) which held that there was no new 
and material evidence to reopen a previously denied claim for 
service connection for a psychiatric disorder.  

We note that, in May 2004, this case was remanded by the 
Board for the RO to schedule the veteran for a local hearing.  
In July 2004 the veteran submitted a written statement 
canceling his request for a hearing.  


FINDINGS OF FACT

1.  A March 2002 Board decision denied service connection for 
an acquired neuropsychiatric disorder.

2.  Evidence received since the March 2002 Board decision is 
neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  The greater weight of the evidence is against the 
conclusion the veteran's acquired neuropsychiatric disorder, 
including schizophrenia, is etiologically linked to service.  


CONCLUSIONS OF LAW

1.  The March 2002 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for an acquired neuropsychiatric disorder, 
including schizophrenia is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5108, 7104(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2004).  

2.  An acquired neuropsychiatric disorder, including 
schizophrenia was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence  

In a March 2002 decision the Board denied the veteran's claim 
of entitlement to service connection for an acquired 
neuropsychiatric disorder.  The applicable law states that, 
when a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).  However, when a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp.2002); 38 C.F.R. § 20.1105 (2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2004).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on June 3, 2002, the revised regulation 
is applicable and the Board may not consider the prior 
regulation.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The Board has reviewed the evidence received into the record 
since the March 2002 Board decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for an acquired neuropsychiatric disorder, 
including schizophrenia.  Specifically, in a June 2003 
private psychiatric evaluation, the private psychiatrist 
opined that from what the veteran described, his emotional 
condition started during his active military duty.  This 
evidence relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  This private psychiatric opinion 
suggests that the veteran's diagnosed psychiatric disorder 
was related to service.  Accordingly, the claim of service 
connection for an acquired neuropsychiatric disorder, 
including schizophrenia is reopened.  

As new and material evidence has been presented, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Board must therefore review the former disposition based on 
the entire record.  38 U.S.C.A. § 5108.  

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease, such as psychoses, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service medical records show that at the veteran's medical 
examination for entry into active duty service, an examiner 
noted that there was nothing in his medical history of 
clinical significance, and that there was no significant 
neuropsychiatric abnormality, nor any indication of a 
personality disorder.  In October 1950, the veteran was 
admitted to a hospital in a euphoric state. His behavior was 
described as "silly" and "bizarre."  In December 1950, he 
appeared before a medical board, after which it was noted 
that he was ". . .no longer manifesting any of the silly 
behavior that he showed on admission."  A December 1950 
examination report noted that the veteran had a personality 
deviation, which was described as acute situational 
maladjustment.  He was discharged from service by reason of 
his lack of adaptability for military service.  

The veteran was hospitalized for psychiatric treatment in 
February 1958.  The narrative summary listed as complaints 
"Hyperkinetic, destructive and aggressive behavior."  It was 
reported by way of history that the "first episode" happened 
during military service, after the veteran's lieutenant "made 
life impossible" for him.  It was reported that the veteran 
developed a progressively more hostile and aggressive 
attitude and "one day broke up entirely" after which he was 
hospitalized for two months.  The diagnoses noted on the 
narrative summary was: 

Schizophrenic reaction, paranoid type 
manifested by hyperkinetic episodes, 
flatness of affect, ambivalence, ideas of 
reference, persecution and grandeur; 
auditory and visual hallucinations; 
restlessness and irritability.

The veteran was hospitalized again in June 1959.  The 
diagnosis at discharge in December 1959 was schizophrenic 
reaction, paranoid type.  The hospital summary notes that the 
veteran felt nervous, restless, and tense during his basic 
training during the first month of his service due to a 
conflict with his company's lieutenant.  He denied any such 
symptoms prior to his entry into service.  

The veteran was admitted to a private hospital in February 
1966 with a diagnosis of paranoid type schizophrenic 
reaction.  He was admitted to a VA hospital in June 1967 with 
a diagnosis of chronic, severe, paranoid-type schizophrenia.  
In a discharge note, an attending psychiatrist indicated that 
the veteran had diminished judgment and paranoid-type 
schizophrenia despite the hospital treatment.

The aforementioned reports of hospital treatment do not 
indicate that the onset of the veteran's disability from 
schizophrenia was during his slightly more than three months 
of active duty service.

In an affidavit signed in July 1967, one of the veteran's 
elementary school teachers indicated that the veteran was 
physically and mentally normal during the time that the 
teacher knew him.  The teacher did not note the time during 
which he was acquainted with the veteran or the teacher's 
qualifications, if any, to render a psychiatric opinion about 
the veteran's neuropsychiatric health.

In a statement dated in September 1967, a physician reported 
that he had treated the veteran's family for many years and 
had not noticed manifestations of any nervous disorder.  In 
another statement dated in July 1973, a physician reported 
that the veteran was treated "because of the Korean War after 
his discharge . . . for a nervous crisis on several 
occasions."

In a statement dated in July 1973, an acquaintance of the 
veteran's family reported that the veteran did not exhibit 
any neuropsychiatric disorders prior to his entry into active 
duty service in 1950.  He reported that he had "heard" that 
the veteran had been discharged from active duty service due 
to a "nervous maladjustment."

In a September 1973 letter, Nicolas Mendez, M.D., stated that 
he had treated the veteran daily and weekly during several 
months immediately following his separation from service for 
"unyielding and persistent emotional symptoms and mental 
maladjustment."  The treatment was rendered at the veteran's 
home and in a municipal hospital.  According to Dr. Mendez, 
the psycho-pathological disturbances continued and he 
recommended hospitalization to continue psychiatric 
treatment.

In a letter dated in October 1973, a psychiatrist reported 
that he had been treating the veteran with psychotherapy and 
Thorazine for chronic, paranoid-type schizophrenia since May 
1971.

The veteran was hospitalized for approximately one month from 
late February to late March 1986.  The reported diagnosis was 
undifferentiated type schizophrenia.

VA outpatient records contained in the claims folder show 
that the veteran was treated in 1990 and thereafter for 
complaints of nervousness and insomnia.  These records do not 
indicate a nexus between the veteran's claimed 
neuropsychiatric disorder and any disease or injury he 
incurred during his active military service.

The veteran was afforded VA examination by a board of two 
psychiatrists in October 2000.  The examiners reviewed the 
veteran's claims file and interviewed the veteran.  It was 
noted that at age 76, the veteran was still working for a 
municipality in Puerto Rico where he had worked for 26 years.  
His most recent hospital admission for psychiatric treatment 
had been in 1986.  The discharge diagnosis was atypical 
anxiety disorder.  His earliest post-service admissions for 
psychiatric treatment in 1958 and 1959 were noted.  On 
examination, the veteran had no active psychotic symptoms.  
It was noted that he was taking Thorazine and Buspar.  The 
examiners reported a diagnosis of schizophrenia in remission 
of psychotic symptoms.  The examiners reported that they did 
not find any relationship between the behavior the veteran 
manifested during his military service - which was clearly 
described then as acute and without psychotic symptoms -- and 
the behavior he manifested after his discharge from service, 
which required psychiatric hospitalizations.

VA outpatient treatment records, dated May 2002 to May 2003, 
provide the diagnostic impressions of schizophrenia, chronic 
residual depression, not otherwise specified.  

The veteran underwent a private psychiatric evaluation in 
June 2003.  The diagnoses were schizoaffective disorder 
bipolar type and dementia, not otherwise specified.  The 
private psychiatrist opined from what the veteran described, 
that his emotional condition started during his active 
military duty.  The Board is not bound to accept medical 
opinions, which are based on a history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown 5 Vet. App. 
177 (1993); Swann v. Brown 5 Vet. App. 299 (1993); Reonal v. 
Brown 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995).  
The private psychiatrist's nexus opinion is based on a 
factual premise supplied by the veteran.  Specifically, the 
private psychiatrist indicated that his opinion was from what 
the veteran described.  Repeatedly throughout the psychiatric 
history the private psychiatrist wrote that the veteran 
informed, the veteran described, the veteran expressed.  The 
private psychiatrist does not once refer to having reviewed 
any of the veteran's prior psychiatric records.  
We cannot afford the June 2003 private psychiatric opinion a 
high degree of probative value because the June 2003 private 
psychiatrist did not indicate that he had reviewed any of the 
service medical records or post service private or VA medical 
records.  The June 2003 private psychiatrist failed to 
explain the relationship between the current diagnoses and 
service.  Nor did he explain why he had reached his 
conclusion.  Medical opinions as to a nexus may decline in 
probative value where the physician fails to discuss relevant 
documented post service medical history.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  An opinion may be insufficient 
where it is not shown to have been based on clinical data and 
was not accompanied by any other rationale to support the 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In Elkins v. Brown, 5 Vet. App. 474,478 (1993) the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the veteran's 
service medical records or any other relevant documents, 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The October 2000 VA psychiatrists' opinion was based on 
review of the claims file and they discussed the veteran's 
relevant documented post service medical history.  The 
October 2000 VA psychiatrists provided a detailed rationale 
to support their opinion.  For these reasons their opinion is 
of far more probative value than that of the June 2003 
private psychiatrist.  

Consequently, the preponderance of the evidence shows that 
veteran's acquired neuropsychiatric disorder, including 
schizophrenia, was not etiologically linked to service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  Since the preponderance 
of the evidence establishes that the veteran's acquired 
neuropsychiatric disorder, including schizophrenia was not 
incurred in or aggravated during service, service-connection 
for acquired neuropsychiatric disorder, including 
schizophrenia, is not warranted.  

The veteran's active duty ended in December 1950 and the 
first medical evidence of acquired neuropsychiatric disorder, 
including schizophrenia, was in February 1958, over 7 years 
after the veteran's termination of service.  The evidence 
does not show that acquired neuropsychiatric disorder, 
including schizophrenia was manifested in service or to a 
compensable degree within one year after the veteran's 
termination of service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
of service connection for acquired neuropsychiatric disorder, 
including schizophrenia, on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2004).

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

III.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record, information and evidence which is necessary to 
substantiate the claim, information and evidence which VA 
will seek to provide, the information and evidence which the 
claimant is expected to provide and request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in November 2002 and December 2002 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service private and VA medical records.  
In an August 2004 written statement the veteran indicated 
that he had no additional evidence to submit.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded a VA medical examination 
in October 2000.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service connection for an acquired neuropsychiatric disorder, 
including schizophrenia, is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


